Citation Nr: 0837997	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
kidney stones, multiple urinary tract infections, prostate 
hypertrophy, atrial fibrillation with sick sinus syndrome 
with pacemaker status post-atrioventricular nodal ablation, 
and dementia, claimed to be as a result of medical treatment 
at the VA Medical Center (VAMC) in West Palm Beach, Florida.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to July 
1954, and was awarded a Korean Service Medal with 2 Bronze 
Service Stars and a Combat Infantryman Badge for his service 
in the Korean Conflict.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO).  The veteran disagreed with such 
decision and subsequently perfected an appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the AMC/RO for action as described below.  

Review of the evidence of record and the veteran's testimony 
indicates that he is seeking compensation for additional 
disabilities of kidney stones, multiple urinary tract 
infections, prostate hypertrophy, atrial fibrillation with 
sick sinus syndrome with pacemaker status post-
atrioventricular nodal ablation, and dementia, due to medical 
treatment he received at the West Palm Beach VAMC.  He 
contends that the level of care he received at the West Palm 
Beach VAMC resulted in "a total degradation of his health," 
specifically that his doctors failed to look into his and his 
family's complaints and to treat him properly by failing to 
diagnose and treat the aforementioned disabilities before 
being admitted for emergency care on July 16, 2004. 

Review of the record suggests that the VA medical evidence 
associated with the claims file is incomplete.   The veteran 
claims he first began care at the West Palm Beach VAMC in 
1994 or 1995.  See June 2008 Hearing Transcript.  He further 
claims that he suffered a symptomatic bradycardia with 
syncopal event in 1996 resulting in cognitive deficits.  See 
January 2006 Neurological Disorders VA Examination Report.  
By way of history,  he also reported that from 1996 to 2004, 
he had recurrent episodic dizziness and was admitted to the 
hospital for a fall in 1998.  Although the 1996 syncopal 
event is mentioned by way of history in subsequent medical 
records, there are no medical treatment records of the 1996 
syncopal event, 1998 admission for a fall, or 1996 to 2004 
recurrent episodes of dizziness associated with the claims 
file.  

The first computerized West Palm Beach VA treatment record in 
the claims file is dated March 2000, and indicated that it is 
a follow-up examination.  See March 2000 Primary Care 
Outpatient Progress Note.  Thus, the Board finds that the RO 
should obtain any VA records prior to March 2000.

The veteran also claims he was first diagnosed with kidney 
stones in 2000 and developed urinary tract infections.  He 
was evaluated for urinary tract infections at the Long Beach 
VAMC; however, these records are not associated with the 
claims file.  Documentation of visits to the veteran's 
primary care provider at the West Palm Beach VAMC for 
complaints of recurrent bouts of nocturia and urinary tract 
infections are not associated with the claims file.  The 
identified records from the Long Beach VAMC should also be 
obtained.

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of the claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Consequently, the veteran's complete VA 
treatment records relating to his aforementioned disabilities 
should be obtained and associated with the claims file.  

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on 
appeal and to afford full procedural due process, the case is 
REMANDED for the following action:

1.  The AMC/RO should send an updated 
VCAA notice letter specifically 
notifying the veteran of the evidence 
yet needed to substantiate his 
38 U.S.C.A. § 1151 claim and of what 
part of such evidence he should obtain, 
and what part the AMC/RO will yet 
attempt to obtain on his behalf, 
including VA records.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  All pertinent VA treatment records 
for the veteran dated prior to March 
29, 2000, should be identified, 
obtained, and associated with the 
claims file, particularly treatment 
records pertaining to a syncopal event 
or stroke in 1996, admission for a fall 
in 1998, recurrent episodes of 
dizziness from 1996 to 2004, diagnosis 
of kidney stones and complaints and 
treatment of urinary tract infections 
in 2000, and documentation of visits to 
the veteran's primary care provider at 
the West Palm Beach VAMC for complaints 
of recurrent bouts of nocturia and 
urinary tract infections.  The AMC/RO 
should also search for medical records 
from the Long Beach VAMC pertaining to 
urinary tract infections treatment and 
associate them with the claims file.    

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  
The veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.

3.  The veteran should also be given an 
opportunity to identify any relevant 
treatment records that are pertinent to 
his claim.  

4.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's 38 U.S.C.A. 
§ 1151 claim for kidney stones, multiple 
urinary tract infections, prostate 
hypertrophy, atrial fibrillation with 
sick sinus syndrome with pacemaker status 
post-atrioventricular nodal ablation, and 
dementia, claimed to be as a result of 
medical treatment at the VAMC in West 
Palm Beach, Florida, taking into account 
any newly obtained evidence.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




